UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Dedra De La Rosa,

 

Plaintiff,
el ome
ORDER
Pure Green NYC 8th Street Corp., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

As discussed at the December 20, 2019 status conference, trial is set for three days
beginning on May 11, 2020. Motions in limine and the joint final pre-trial order are due by
February 14, 2020. Oppositions, if any shall be filed by February 28, 2020, and replies, if any,
shall be filed by March 6, 2020. A final pre-trial conference is scheduled for May 1, 2020 at 11
a.m.

Furthermore, based on the representations of counsel for Defendant Pure Green NYC 8th
Street Corp. and the nonappearance of Defendant Aspenly Co. LLC, the Court hereby dismisses
all remaining cross-claims in this case.

SO ORDERED.

Dated: December o. , 2019
New York, New York

  

 

ALISON J. NATHAN
United States District Judge

oa)
ae
ee |

teas

Deer erie ae

NEC 2 3 2019.

 
